By the Court.
This objection is founded on the rule that the name of the party, to whom the sale was made, must be stated, if known. It is, however, perfectly well settled that the name, if not known, need not be stated. It is supposed by the defendant that there is an inconsistency between the allegation and the proof. But there is no inconsistency; it is a question of time, a question of tense, grammatically speaking. The complainant may not have known who the person was to whom the sale was made, until he heard the testimony of Haynes, and this was after the complaint had in fact been made. The case was rightly left to the jury, and with proper instructions.

Exceptions overruled